FILED

MAY 1 7 2610
UNITED sTATEs DISTRICT coURT

Clerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Co|umbia

TAURICE M. CRISP, )
Plaintiff, § g `
v. § Civil Action No.  
ALVIN WALKER, §
Defendant. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff’ s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, who currently is incarcerated at a state correctional institution in North Carolina,
alleges that he has been "denied everything since l995," including jail credit, sex, phone calls,
mail, food, freedom, and medical treatment, among other privileges. Compl. at 5 (page number
designated by the court). Although the pleading alludes to tort claims and claims under Bz'vens v.
Sz`x Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), plaintiff does not
articulate what those claims are. Nor does plaintiff expressly state the relief he demands. See
Compl. at 5.

The Court has reviewed plaintiff’ s complaint and concludes that it neither contains a
short and plain statement of the grounds upon which the Court’s jurisdiction depends nor a claim
that plaintiff is entitled to the relief he seeks. For these reasons, the complaint will be dismissed
without prejudice for its failure to comply with Rule S(a). An Order consistent with this

Memorandum Opinion is issued separately.

€/(/“** 5 /)‘c/c/L,

United States District Judge

mata 5[.1|}0